                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           EUREKA DIVISION

                                   7

                                   8       FREDERICK RENEE GATES,                             Case No. 19-cv-07780-RMI
                                   9                    Plaintiff,
                                                                                              ORDER DISMISSING PETITION
                                  10              v.                                          WITH LEAVE TO AMEND
                                  11       ROBERT NEUSCHNID,
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          Petitioner, a California prisoner, filed a pro se petition for a writ of habeas corpus pursuant

                                  15   to 28 U.S.C. § 2254. Petitioner was convicted in San Mateo County, which is in this district, so

                                  16   venue is proper here. See 28 U.S.C. § 2241(d). Petitioner paid the filing fee and consented to the

                                  17   jurisdiction of a Magistrate Judge (see dkts. 1, 2).

                                  18          The court received two petitions. The first (dkt. 1) was sent from outside of prison, and the

                                  19   second (dkt. 3) was sent from the prison where petitioner is incarcerated. While the petitions

                                  20   contain overlapping claims, there are several differences.1 Out of an abundance of caution, the

                                  21   petitions are dismissed with leave to amend. Petitioner should file an amended petition which sets

                                  22   forth each claim on which he wishes to proceed, and which describes the specifics of each claim.

                                  23   Petitioner is reminded that the court can only review claims and sub-claims that have been fully

                                  24   exhausted in state court.

                                  25

                                  26   1
                                         For example, the first petition contains an as-applied and a facial challenge to a California law.
                                  27   First Pet. (dkt. 1) at 5. However, the second petition only contains a facial challenge to the law.
                                       See Second Pet. (dkt. 3) at 5. It is not clear what claim or claims have been exhausted. In addition,
                                  28   the habeas form in the first petition contains four claims. See First Pet. (dkt. 1) at 5. However, the
                                       habeas form in the second petition only contains three claims. See Second Pet. (dkt. 3) at 5.
                                   1           For the foregoing reasons, the petitions are DISMISSED with leave to amend. The

                                   2   amended petition must be filed within twenty-eight days of service of this order, and carry the

                                   3   words AMENDED PETITION on the first page. Failure to amend within the designated time will

                                   4   result in the dismissal of the action.

                                   5           Petitioner must keep the court informed of any change of address and must comply with

                                   6   the court’s orders in a timely fashion. Failure to do so may result in the dismissal of this action for

                                   7   failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b). See Martinez v. Johnson,

                                   8   104 F.3d 769, 772 (5th Cir. 1997) (Rule 41(b) applicable in habeas cases).

                                   9           IT IS SO ORDERED.

                                  10   Dated: February 5, 2020

                                  11

                                  12
Northern District of California
 United States District Court




                                                                                                     ROBERT M. ILLMAN
                                  13                                                                 United States Magistrate Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
